Citation Nr: 1036751	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for psychiatric disability, to 
include post-traumatic stress disorder (PTSD) and paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Los Angeles, 
California Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
reopening of previously denied claims for service connection for 
psychiatric disability, including PTSD and paranoid 
schizophrenia.  In appealing that decision, the Veteran appears 
to have asserted that VA made a CUE in an unspecified prior 
rating decision.

In July 2009, the Board remanded the present matter for 
additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that another remand is necessary.  Where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was requested to schedule the 
Veteran for a Board videoconference hearing.  In addition, the RO 
was also requested to ask the Veteran to state which RO rating 
decision or decisions he asserts contain clear and unmistakable 
error, which was completed in letters dated October 2009 and 
December 2009.  Although the Veteran did not respond to these 
letters, the Board finds that the RO completed this requested 
action.  There is no indication of record, however, that the RO 
made any arrangements to schedule the Veteran for a 
videoconference hearing.  Therefore, this deficiency must be 
corrected on remand.  


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the next available opportunity.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


